EXHIBIT 32.2 PRINCIPAL FINANCIAL OFFICER CERTIFICATION In connection with the Quarterly Report on Form 10-Q (the “Report”), of Jazz Technologies, Inc. (the"Company")for the period ended September 30, 2013 as filed with the Securities andExchange Commissionon the date hereof,the undersigned,Ronit Vardi, Chief Financial Officer of the Company, hereby certifies, pursuant to 18 U.S.C. Section 1350, that: 1.the Report fully complies with therequirementsof Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.the information containedin the Reportfairlypresents,in all material respects,the financial condition and results of operations of the Company Dated:November 08, 2013 /s/ RONIT VARDI Ronit Vardi, Chief Financial Officer (Principal Financial and Accounting Officer)
